220 F.2d 439
J. A. H. BARKEIJ, Plaintiff,v.FORD MOTOR COMPANY, etc., et al., Defendants.
No. 426.
United States Court of Appeals, Ninth Circuit.
March 30, 1955.

J. A. H. Barkeij, in pro. per.
Frank B. Yoakum, Jr., Trippet, Newcomer, Yoakum & Thomas, Los Angeles, Cal., for defendants.
Before FEE and CHAMBERS, Circuit Judges, and WIIG, District Judge.
PER CURIAM.


1
Now on this day this cause coming on to be heard in open court upon arguments presented by J. A. H. Barkeij in proper person and F. B. Yoakum, Jr., of attorneys for defendants Ford Motor Company, etc., et al., and


2
It appearing that Barkeij heretofore on March 4, 1955, filed a "Request for Remand to lower court" and on March 22, 1955, counsel for defendant Ford Motor Company filed a motion to strike plaintiff's document entitled "Request for Remand to lower court" and the Court being fully advised in the premises, it is hereby


3
Ordered that the document entitled "Request for Remand to lower court" and all supporting papers be stricken from the file.